Title: From James Madison to James Monroe, 23 November 1800
From: Madison, James
To: Monroe, James


Dear Sir
Novr. 23. 1800
The state of the Electoral poll as published affords such strong presumptive evidence of the result, that altho’ no official notice may arrive, I shall set out in due time for Richmond. Mrs. Madison will avail herself of the occasion to make a short visit to Mrs. Monroe. In order to guard agst. casualties of the weather, & for the advantage of being rather early on the ground, we shall endeavour to be with you several days before the time appointed. Our accts. from Maryland are short of expectation, 4 votes only being secured to Mr. J. The reports from Pena. are more favorable. I learn too from a respectable source that notwithstanding some disappointments in S. Carola. a good result will take place there. On all these points you must by this time have decisive information at Richmond. With affectionate adieus Yrs.
Js. Madison Jr
